Title: To George Washington from Benjamin Franklin, 22 July 1776
From: Franklin, Benjamin
To: Washington, George



Sir
Philada July 22. 1776

The Bearer, Mr Joseph Belton, some time since petitioned the Congress for Encouragement to destroy the Enemy’s Ships of War by some Contrivances of his Invention. They came to no Resolution on his Petition; and, as they appear to have no great Opinion of such Proposals, it is not easy, in the Multiplicity of Business before them, to get them to bestow any part of their Attention on his Request. He is now desirous of trying his Hand on the Ships that are gone up the North River; and, as he proposes to work intirely at his own Expence, and only desires your Countenance & Permission, I could not refuse his Request of a Line of Introduction to you, the Trouble of which I beg you to excuse. As he appears to be a very ingenious Man, I hope his Project may be attended with Success. With the sincerest Esteem & Respect, I have the Honour to be, Your Excellency’s most obedient & most humble Servant

B. Franklin

